DETAILED ACTION
This action is written in response to the application filed 3/19/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are (in each of claims 6, 13, and 20): “cognitive engine”.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Independent claim 1 recites a few phrases which give rise to indefiniteness issues:
“computing an increased probability window based on a plurality of historical time durations of a plurality of deprecated resources, wherein the increased probability window corresponds to an increase in the probability that a resource is likely to be active at a future point in time”. It is not clear what “an increase in the probability” means in this context. The probability is increased compared to what? (Emphasis added.)
Although the Applicant discusses this feature in the written description, e.g. at [0004], [0024], [0027], and [0039], these passages do not seem to make clear the Applicant’s intent for this claim language. This is also true for fig. 7, which depicts an increased probability window.
The terms “increased probability window” and “an increase in the probability” seem to each be terms of degree, and/or subjective terms. Although such relative terms do not automatically render a claim indefinite, in this case the Applicant seems to provide no standard for determining what does or does not fall within the scope of “increased probability”. See MPEP 2173.05(b) discussing relative terminology.
For the purpose of examination with respect to the prior art, the Examiner will interpret this phrase as if it read “wherein the increased probability window corresponds to a period of time when the resource is likely to be active”.
“determining an operational frequency” – It is not clear what operational frequency means in this context. By its plain meaning, frequency means “the number of repetitions of a periodic process in a unit of time”. However, it is unclear what the periodic process is in this case. Additionally, processors (which are a common cloud computing resource) have an operating frequency (aka clock speed) typically measured in hertz (or GHz). However, it is not clear whether the Applicant intends that meaning. Thus, the term is ambiguous.
The Applicant discusses operation frequency in the written description at [0031], but this discussion does not seem to make this Applicant’s intended meaning for this term clear. This is also true for the table at [0034].
For the foregoing reasons, claim 1 is indefinite. This rejection applies equally to independent claims 8 and 15, which recite analogous language, as well as to dependent claims 2-7, 9-14, and 16-20 which inherit the deficiencies noted from their respective parent claims.

Additionally, as noted above, the term  “cognitive engine” in claims 6, 13, and 20 is being interpret under §112(f). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function, which, by definition, must contain a sequence of steps. See MPEP 2181(B)(II). However, the Applicant discloses no such algorithm for achieving the functionality recited in these limitations.
Therefore, these claim is rejected under §112(b) as being indefinite. The Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f);

(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

Claim Rejections - 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method, which is a process.
Step 2A, prong one: Does the claim recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations identified below each, under its broadest reasonable interpretation, covers performance of the limitation in the mind:
“computing an increased probability window based on a plurality of historical time durations”;
“selecting... a set of forecasted active resources”; and
“generating a resource cost forecast”.

Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality is performed “by an information handling system that includes a memory and a processor”, the recited computing hardware is recited at a high-level of generality such that it amounts to no more than a mere instructions to apply the exception using a generic computer component.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No—the only limitation on the performance of the described method is implemented “by an information handling system”. The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The statement that the method is performed by computer does not satisfy the test of “inventive concept.” See Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 134 S. Ct. 2347, 2360 (2014).
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 8 and 15, which recite a system and a computer program product, respectively, as well as to dependent claims 2-7, 9-14, and 16-20. The additional limitations of the dependent claims are addressed briefly below:
Dependent claims 2, 9, and 16 each recited additional mental processes: “determining an operational frequency”, “determining a plurality of active time durations”, and “clustering... currently active resources”.
Dependent claims 3, 10, and 17 each recite additional mental processes: “computing a mean active time duration”, “identifying one or more clusters”, and “selecting one of the identified... clusters”.

Dependent claims 5, 12, and 19 each recite additional details about the mental processes of their respective parent claims: “wherein the plurality of active time durations... are based on  a plurality of provisioning times”.
Dependent claims 6, 13, and 20 each recite additional mental processes: “computing the plurality of historical time durations”, “training a cognitive engine”, “computing a new historical time duration”. The Examiner notes that the human brain is a cognitive engine.
Dependent claims 7 and 14 each recite additional details about the mental processes of their respective parent claims: “wherein the currently active resources are cloud resources”.
Taken alone, the additional elements of the dependent claims above do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Allowable Subject Matter
Below are the closest cited references, each of which disclose various aspects of the claimed invention:
Munteanu discloses, inter alia, a description of the typical lifecycle of a cloud computing resource. Notably, the disclosure provides a definition for ‘deprecation’ as used in the context of see pp. 460-61. (Munteanu VI, Fortis TF, Negru V. Service lifecycle in the cloud environment. In 2012 14th International Symposium on Symbolic and Numeric Algorithms for Scientific Computing 2012 Sep 26 (pp. 457-464). IEEE.)
Rickey discloses, inter alia, an automated workflow management system which makes cost forecasts for systems while accounting for application and data retirement. (US 9,213,540 B1.)
Borkowski discloses, inter alia, techniques for predicting cloud resource utilization. However, the disclosures does not specifically address forecasting availability or costs for deprecated resources. (Borkowski et al., “Predicting cloud resource utilization”, cited by Applicant in IDS dated 3/19/21.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for claim 1):
3computing an increased probability window based on a plurality of 4historical time durations of a plurality of deprecated resources, wherein the 5increased probability window corresponds to an increase in probability that 6a resource is likely to be active at a future point in time.
7Independent claims 8 and 15 are allowable over the prior art for the same reasons as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Vincent Gonzales/Primary Examiner, Art Unit 2124